Title: To Thomas Jefferson from William H. Cabell, 6 October 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            Richmond. Oct: 6. 1807
                        
                        You will receive inclosed Major Newtons letter of the 3rd. instant.
                  I am with the highest respect Sir yr. Ob. St
                        
                            Wm. H: Cabell
                     
                        
                    